Exhibit 99.1 NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. REPORTS FISCAL 2 Company to host conference call on October 1, 2015, at 11:00 a.m. EDT Financial and Operational Highlights * Enrollment by headcount for the FY 2016 first quarter (summer 2015 term) decreased 18.0% over the prior-year period to 8,139 students as of August 31, 2015. * FY 2016 first quarter total revenue was $24.6 million, compared to $29.3 million in the prior-year period. The Company’s academic segment’s revenue was $24.4 million in the FY 2016 first quarter, compared to $28.6 million in the prior-year period. * FY 2016 first quarter net loss attributable to the Company was $1.3 million, compared to net income attributable to the Company of $2.2 million in the prior-year period, primarily as a result of lower revenues and increased SG&A expenses due to an increase in allowance for bad debt expense. * The Board of Directors declared a cash dividend in the amount of $0.045 per share on all shares of the Company’s common stock outstanding and of record as of the close of business on September 30, 2015, which will be paid on or about October 9, 2015. * Balance sheet at August 31, 2015, included cash and cash equivalents and investments of $34.3 million; working capital of $33.3 million; no outstanding lending debt; and stockholders’ equity of $50.1 million, or approximately $1.99 per diluted share. Rapid City, South Dakota, September 30, 2015 — National American University Holdings, Inc. (the “Company”) (NASDAQ: NAUH), which through its wholly owned subsidiary operates National American University (“NAU” or the “University”), a regionally accredited, proprietary, multi-campus institution of higher learning, today reported unaudited financial results for its fiscal 2016 first quarter ended August 31, 2015. Ronald L. Shape, Ed.D., Chief Executive Officer of the Company, commented, “During the FY 2016 first quarter, we made progress on several new key initiatives that we believe will drive NAU’s enrollment growth in the future. Among these initiatives is a plan to develop a second online recruitment center in the larger metropolitan market of Albuquerque, New Mexico. We believe the additional recruitment center will allow us to scale the necessary talent for our enrollment advisor team to help improve enrollment to the levels we believe can be achieved in this market. While we continue to work to increase the efficiencies of our operations, we have also continued to invest in expanding our academic programming and services to students. In this regard, several of the new programs we had planned to launch in August are still pending final approval and will be pushed back to later this winter. In addition, we realized some pressure around our financial services operations over the past few months, which has impacted our student start rates for the summer and fall terms, as well as our overall bad debt expense. We have added several quality individuals to the financial services team and are seeing incremental improvement in this area, which we believe will have a positive impact on enrollments.” Dr. Shape continued, “I am pleased to share that NAU was recently approved by the Ministry of Education in Ontario for eligible residents of the Province to utilize Canadian-based aid to fund the cost of an online degree program from NAU. We are currently working with several institutions in Canada with which we have established relationships for their students to be able to enroll in NAU courses and programs. We look forward to serving these students in the terms to come and are excited to be able to offer our flexible online programs to another group of students looking to continue their educational journeys. Our students are our first priority, and we look forward to continuing to support their academic goals and post-graduation outcomes for many more years to come.” Operating Review Enrollment Update Total NAU student enrollment for the summer term of 2015 decreased 18.0% to 8,139 students from 9,930 during the prior summer term. The decrease was primarily a result of the pressure surrounding the University’s financial National American University Holdings, Inc.
